Citation Nr: 0216791	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  99-08 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to an increased (compensable) rating for 
residuals of trauma to the right 4th metacarpal.  

(The issue of entitlement to service connection for bilateral 
carpal tunnel syndrome is the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
December 1965.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that at the July 2002 hearing, the veteran 
submitted additional evidence in support of his claim, along 
with a waiver of RO consideration of such evidence.  Prior to 
February 2002, the regulation in effect 38 C.F.R. § 
20.1304(c) (2001), required that any additional evidence 
submitted by the appellant and accepted by the Board be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right was waived in writing or at a hearing, as the appellant 
did in this case.  That regulation was subsequently amended, 
and the waiver provision eliminated, effective February 22, 
2002.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002).  As such, the 
Board may proceed with this appeal.

The Board also notes that in his VA Form 9, dated in February 
2002, the veteran appeared to raise the issue of entitlement 
to a total disability rating based on individual 
unemployability.  This issue is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence of record does not demonstrate that 
the veteran suffers from an acquired psychiatric disorder 
that is related to service.

3.  The veteran has a good firm grip with the right hand and 
normal dexterity with the hand.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  The criteria for a compensable evaluation for residuals 
of trauma to the right 4th metacarpal have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5223 
(effective prior to August 26, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (effective from August 26, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the April 1999 and December 2001 
Statements of the Case (SOC), and the April 2002 Supplemental 
Statement of the Case (SSOC), the veteran was provided notice 
of the information, medical evidence or lay evidence 
necessary to substantiate the claims on appeal.  The SOC and 
subsequent SSOCs also notified the veteran of the pertinent 
laws and regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, private and 
VA treatment records, and reports of VA examinations.  The 
veteran has not identified any outstanding evidence.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claims, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the SSOCs issued in December 2001 
and April 2002.  These documents not only explained in plain 
language what evidence was needed to substantiate the claims, 
they also explained what the essential contents of that 
evidence must be, and advised the claimant of both what VA 
would do to obtain evidence and what type of evidence he 
should submit on his own behalf.  Hence, the Board concludes 
that the correspondence discussed above demonstrates 
compliance with VA's notification requirements to the extent 
required by law.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claims.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

I.  Service Connection

Factual Background

Service administrative records show the veteran was awarded 
the Armed Forces Expeditionary Medal.  The service medical 
records are negative for complaint, finding or diagnosis of a 
psychiatric disorder.  The separation examination conducted 
in December 1965 showed that the veteran's psychiatric 
evaluation was normal.  

The veteran filed a claims for compensation benefits in 
October 1970 and March 1979.  He made no mention of any 
psychiatric symptoms or disability.

On VA examination in September 1979, the veteran denied any 
psychiatric problems, although he described anxiety and 
depressive symptoms.  There was no evidence of delusions or 
disorganized thinking.  There were no major cognitive 
deficits.  The diagnosis was psychoneurosis, anxiety with 
depression.  

In statements dated in December 1985 and February 1986, Dr. 
A. T., a VA staff psychiatrist, noted that the veteran had 
been attending the Mental Hygiene Clinic for treatment since 
March 1975 because of chronic anxiety with depression.  A 
November 1986 statement noted that the veteran had been 
receiving psychiatric treatment as early as 1972. 

On VA examination in October 1990, the veteran complained of 
a nervous condition and described anxiety and depressive 
symptoms.  The diagnoses were dysthymic reaction, chronic by 
history and schizophrenia chronic undifferentiated type based 
on direct mental status examination.  

On VA examination in September 1992, the veteran complained 
of auditory hallucinations, feelings of unreality and panic 
episodes.  Following mental status examination, the diagnosis 
was schizophrenia, chronic undifferentiated type, active.  

A VA discharge summary reflected that the veteran was 
hospitalized from July to August 1992 for complaint of not 
sleeping for a long time and hearing voices "telling me to 
do wrong things, for example, kill people".  The veteran 
noted that he was in trouble when he was hearing voices in 
the past, in 1964, so he was afraid he might get into trouble 
and requested inpatient admission.  He also stated he had 
some flashbacks and nightmares of some of his Vietnam 
experiences.  The diagnosis was chronic schizophrenia with 
exacerbation.  

A VA discharge summary reflects that the veteran was 
hospitalized again from October to December 1992 because of 
depression and hearing voices.  In reporting his medical 
history, the veteran noted that his psychiatric problems 
began in 1964 when he started hearing voices.  VA treatment 
records reflect that the veteran was hospitalized from 
December 1994 to January 1995 with a history of chronic 
schizophrenia since 1975 with multiple psychiatric 
admissions.  

In a May 1998 statement, the veteran reported that while he 
was in Vietnam his wife had a child by another individual.  
In support of his claim, he submitted a letter from the 
Marine Corps sent to his wife in May 1965 notifying her of 
his allegations.  He also maintained that while he was in 
Vietnam his sister was murdered.  He submitted a copy of an 
undated newspaper article in regard to a murder.  The article 
showed that the murder victim was survived by a brother with 
the same name as the veteran.  He stated that as a result of 
these experiences he suffered depression and anxiety that led 
to his hitting a superior officer.  He submitted a copy of 
his military file that showed that in December 1965 he was 
charged with striking a corporal.  

In an August 1998 statement, the veteran related that while 
in Vietnam he kept hearing a voice that told him he should go 
home and shoot his wife.  He reported that he did shoot her 
in the heel while playing Russian Roulette.  He submitted 
emergency treatment records showing that his wife was seen in 
the emergency room in September 1966 after he accidentally 
shoot her in the left heel.  

In July 2002, the veteran testified that while in Vietnam he 
became depressed due to situations at home.  He indicated 
that in September 1966 he shot his wife in the foot.  He 
maintained that an anxiety disorder, depression and 
schizophrenia began in service.  Regarding his service-
connected disability, the veteran indicated that his finger 
was sore all the time.  See July 2002 hearing transcript.  

At the time of the hearing, the veteran submitted a statement 
from his sister dated July 2002.  She indicated that the 
veteran had not been the same since his period of service.  
She stated she noticed a change in his behavior while he was 
on leave prior to service in Vietnam.  She described his 
difficulties over the years since his period of service. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain diseases, 
including psychoses, if the disability becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

After a full review of the medical evidence, the Board 
concludes that service connection for an acquired psychiatric 
disorder is not warranted.  Based on the medical evidence of 
record, there is no indication that a mental disorder existed 
during service or for many years thereafter.  The service 
medical records clearly show no treatment for or diagnosis of 
a psychiatric condition.  The chronic anxiety with depression 
diagnosed by Dr. T. was first noted in 1972, more than a year 
following separation from service, and has not been related 
to service.  Subsequent diagnoses of schizophrenia have also 
not been etiologically related to service.  

The veteran's evidentiary assertions concerning the presence 
of psychiatric symptoms in service, and the statement from 
his sister, are the only evidence that support his theory 
that his psychiatric conditions began in service.  The Board 
must respectfully point out that his more recent statements 
concerning the presence of psychiatric symptoms in service 
are not only unsupported by the service medical records, but 
are also effectively contradicted by his own earlier 
applications for compensation benefits in 1970 and 1979, as 
well as the earliest treatment records which contain no 
allegation that he had a psychiatric disability related to 
service.  Likewise, while the Board does not doubt the good 
faith of the statement from his sister, the Board finds that 
much less probative weight may be assigned to this statement 
concerning her recollection of events going back three to 
four decades in the past than to the more contemporaneous 
documentary records from service and the period more 
proximate to service.  Therefore, the Board concludes that 
far more probative weight must be assigned to the negative 
evidence of the service medical records, the veteran's own 
silence concerning a service related psychiatric disability 
at the time he filed initial claims for compensation benefits 
more proximate to service and the history recorded in the 
earliest treatment records than to his later evidentiary 
assertions that psychiatric symptoms were present in service 
or the statement from his sister.  Further, beyond the 
question of the probative weight to be assigned to his 
evidentiary assertions or the recollections of his sister, 
while the veteran is competent to testify as to such matters 
as how he felt, and his sister can describe her lay 
observations, they cannot provide competent evidence 
concerning medical matters, such as diagnosis or causality.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).   

Inasmuch as the Board finds that the clear weight of the most 
probative evidence is plainly against the presence of any 
psychiatric manifestation in service, and the clinical 
evidence demonstrating the initial manifestation of a 
psychiatric disability was long after service, the Board 
concludes that a medical examination or opinion is not 
warranted in the instant case.  Section 3 of the VCAA 
(codified as amended at 38 U.S.C.A. § 5103A(d) (West Supp. 
2001)); 66 Fed. Reg. at 45626-45627, 45631 (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  The fact that the veteran currently 
has a psychiatric disability, variously diagnosed as chronic 
anxiety with depression and schizophrenia, is not in dispute.  
Thus, the only purpose of requesting an examination would be 
to obtain a nexus opinion.  Here, as noted above, the only 
evidence of the presence of any psychiatric manifestations 
inservice or for years thereafter consists of the evidentiary 
assertions long after the event that the Board has found not 
to be entitled to any probative weight.  Thus, there is no 
basis upon which a medical provider could found an opinion 
supporting the claim without resort to pure speculations.  
The veteran was found to be normal from a psychiatric 
standpoint at separation.  The post-service medical evidence 
of record does not suggest in any way that the veteran's 
psychiatric problems began during or proximate to service.  
Further, the contemporaneous clinical evidence demonstrates 
that there was no continuity of symptoms for many years post 
service and that the veteran denied the presence of such 
manifestations.  Thus, whether or not any chronic psychiatric 
disability had its inception in service is wholly contingent 
upon the probative weight to be assigned to lay recollections 
in contradiction to the contemporaneous clinical evidence.  
The assessment of probative weight to be accorded between 
such evidence is a role for adjudicators, not medical 
providers.  Therefore, there is no question left in this 
matter that would require a VA medical examination or opinion 
in order to make a decision.  

There being no competent medical evidence that the veteran's 
psychiatric disorders were present during service, or 
otherwise incurred in or aggravated by service, the Board 
finds that the preponderance of the evidence is against the 
claim.  Consequently, the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In a March 1980 rating decision, the RO granted service 
connection for residuals of trauma to the right 4th 
metacarpal, evaluated as noncompensably disabling.  

A September 1992 VA examination noted that the veteran was 
right-handed.  

The veteran's claim for an increased rating was received on 
March 2, 1999.  As such, the rating period for consideration 
on this appeal is from March 2, 1998, one year prior to the 
date of receipt of the increased rating claim, through the 
present.  See 38 C.F.R. § 3.400(o)(2).

On VA examination in March 1999, the veteran reported that 
his right ring finger stayed sore and ached from time to 
time.  He stated that his grip was okay and that he did not 
have any problems using his hand.  Physical examination 
revealed a boxer fracture deformity on the right ring finger, 
4th metacarpal.  The veteran made a good firm grip with the 
hand and showed normal dexterity with the hand.  X-rays of 
the right hand revealed mild osteopenia with healed fracture 
of the distal 5th phalanx with mild volar displacement.  The 
diagnosis was residuals of boxer fracture, 4th metacarpal of 
the right hand. 

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, 
evidence reflects that the veteran is right-handed.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  

The veteran's right ring finger disability is evaluated as 
noncompensably disabling under Diagnostic Code 5223.  The 
Board notes that the schedular criteria for evaluation of 
ankylosis and limitation of motion of the fingers and thumb 
were revised, effective August 26, 2002.  Where a law or a 
regulation changes after a claim has been filed or reopened, 
but before the administrative judicial process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  Karnas v. Brown, 
1 Vet. App. 308 (1991).  Although the RO has not evaluated 
the veteran's right ring finger disability under the revised 
criteria, the Board notes that the veteran has undergone a VA 
examination in conjunction with his claim.  Because the facts 
and the new criteria are clear and leave no room for judgment 
or difference of opinion, there is no possibility that a 
remand to the RO for further review could result in a 
favorable determination.  As such, a remand would only waste 
scarce adjudication resources with no prospect of a benefit 
flowing the claimant.  In such circumstances, the Court has 
held that a remand is not required.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991).  Accordingly, the Board concludes that 
remanding the claim for additional development under the new 
criteria is not necessary, and reviewing the claim without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board will apply both 
the old and new versions of the criteria to the veteran's 
claim.

Under the old criteria, disabilities of the fingers were 
evaluated based upon the degree of ankylosis - favorable or 
unfavorable.  Under Diagnostic Code 5223, favorable ankylosis 
of the ring and little finger of either hand was indicative 
of a 10 percent rating.  The rating code description noted 
that it applied to limited motion permitting flexion of the 
tips to within 2 inches (5.1 cms) of the transverse fold of 
the palm.  Limitation of less than 1 inch (2.5 cms) in either 
direction was not considered disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5223 (effective prior to August 26, 2002).  
The old diagnostic criteria provided no rating for a 
disability of the ring or the little finger standing alone.  

Under the new criteria, Diagnostic Code 5227 provides that 
ankylosis of the ring or little finger of either hand, 
whether favorable or unfavorable, warrants a noncompensable 
(0%) evaluation.  Diagnostic Code 5230 provides that any 
limitation of motion of the ring or little finger of either 
hand also warrants a noncompensable evaluation.  The 
noncompensable evaluations are the only ones available under 
these codes.  38 C.F.R. § 4.71a, Diagnostic Code 5230 
(effective from August 26, 2002).  

In this case, the evidence does not reflect that the 
veteran's disability warrants a compensable evaluation.  The 
March 1999 VA examination noted that the veteran had a firm 
grip and showed normal dexterity with the hand.  Therefore, 
it is clear that the finger is not ankylosed.  As such, a 
compensable evaluation is not warranted under either the new 
or old criteria.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  In this case, however, there is no 
evidence of functional loss due to pain and pain on movement 
of the right hand.  In fact, the veteran, at the March 1999 
VA examination, denied having any problems using the hand.  
Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide a basis for a higher rating.  As the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, the reasonable doubt doctrine does not 
apply.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for anxiety disorder with 
depression is denied.  

Entitlement to an increased (compensable) rating for 
residuals of trauma to the right 4th metacarpal is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

